Samuel Cornell, the intestate, was a British subject, resident at New Bern. On the 17th day of August, 1775, he left that place        (568) and went to England, where he remained until December, 1777, when he returned to New Bern, but was not permitted to come on shore, he refusing to comply with the requisites of the Acts of Assembly concerning absentees. He died in February, 1778, at New York, leaving a will, which was proved, and one of the executors qualified, who died in 1786. On the second Monday of March, 1789, the plaintiff obtained letters of administration in this State.
This debt became due the 2d day of June, 1774. Samuel Cornell continued in this State, them province of North Carolina, until the 17th day of August, 1775, above one year after the money was payable. It was then the duty of Brittain King to have paid the debt; and having failed to do what he ought to have done, he must answer the consequences. 1 Fonb., 424, 425. The jury have allowed interest only from the issuing of the writ, 13th day of August, 1798. I am therefore of opinion a new trial ought to be granted.